DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The receipt of the amended list of claims and Applicant’s Remarks submitted 12/18/2021 is acknowledged.
Status of Claims
	Claims 1-13 are pending in the application
	Claims 3-10 were withdrawn from consideration due to a restriction requirement
	Claims 1-2 and 11-13 are under current examination
Rejections and/or objections that are not reiterated in the Office Action are hereby withdrawn.
_____________________________________________________________________
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains  discloses broader ranges of 800-3000 cps, 200-800 cps and 1-200 cps (spec. [0040]); therefore currently claimed ranges are not supported in the specification.
	Although the recited viscosity narrower ranges are within a broader range disclosed in the spec, Applicant was informed previously that in the case of submitting any convincing evidence of the nonobviousness wherein this evidence demonstrates the superiority of the recited specific narrower ranges over the prior art of record, the rejection under 35 U.S.C. 112(a) will be re-applicable to the claims and it will be reapplied in the rejection.  
	Applicant resubmitted evidence of nonobviousness by Martha Flannery on 12/18/2020 in which the Affiant specify the amounts used in Breeza for Neutral as containing about 3.3 g/l of mannitol and 16.5 g/l of sorbitol and wherein the viscosity of Breeza for Neutral is about 10.5 cP. The nonobviousness evidence demonstrates the superiority of the recited narrower ranges over the prior art of record wherein these narrower ranges do not have support in the specification; thus, the claims are properly rejected.
In accordance with MPEP 714.02 applicants should specifically point out support for the generic concept of claims 12 and 13 using the values of viscosity of liquid vehicle of 1-50 cps and 1-20 cps successively. This is a new matter rejection.
the rejection of claims 1 and 11 articulated in the Office Action dated 12/12/2019 under 35 USC § 112(a) is hereby reapplied to the claims. 
___________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams III US Publication 20050074405 (Williams III) in view of both Ajaj et al., Dose Optimization of Mannitol Solution for Small Bowel Distension in MRI, J. Magn. Reson. Imaging 2004;20:648–653 (Ajaj, the reference is of record) and Muyi et al., CN103190665 (Muyi) and further in view of both Catani et al. US 20070082025 (Catani) and Quagliano, Oral Contrast Agents for CT: A Taste Test Survey, Journal of Computer Assisted Tomography 1997-21(5):720-722 (Quagliano).
The current claims are drawn to a vehicle solution containing water, sorbitol and mannitol in specific concentrations within the solution and a viscosity agent. 
Williams III teaches a contrast media having a low concentration of contrast agent and/or low Hounsfield value for diagnostic procedure (abstract). The solution can be used prior to computed tomography and magnetic resonance imaging [0009]. The 
Although the disclosed viscosity differs from the range recited in claim 1 of 1-100 cps. It is noted that this difference can be adjusted/optimized in light of the teaching of Williams III at [0076] stating that Formulations A and C were made with the regular concentration of xanthan gum found into the current banana smoothie formula (0.5226 w/v %) while formulations B and D were manufactured with 35% of the regular concentration of Xanthan gum found in the current banana Smoothie formula (0.1830 w/v %). The Xanthan gum concentration difference gives high and low Viscosities solutions of approx. 720 and 130 cps. Thus, the reference provides guidance for how to adjust the viscosity as needed by manipulating the amount of xanthan gum. Note also that the 128 cps viscosity formulation contains the contrast agent and thus, the viscosity is expected to be higher than the range recited in claim 1 which express the viscosity of the vehicle only. The reference’ viscosity can be compared to the viscosity of the vehicle after adding the contrast agent. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results in comparison to the prior art range.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). “[A] prima facie case of obviousness arises when the ranges of a claimed composition overlap the ranges disclosed in the prior art. ...Even without complete overlap of the claimed range and the prior art range, a minor difference shows a prima facie case of obviousness.” In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005). The Office has established clear an overlap between claim 1 ranges and those of the cited prior art, sufficient to establish a prima facie case of obviousness in a very close viscosity for claim 1 considering the presence of the contrast agent in the solution. Applicant has to rebut the Office’ prima facie case of obviousness by a preponderance of the evidence. Regarding claim 2, Williams III teaches using the carrier with iodine-based contrast agents (claim 13, [0021, 0029, and 0052]). 
Williams III teaches that the inherent osmotic property of sorbitol leads to increased distention in an anatomic segment such as the GI tract [0044]. The reference also teaches using sorbitol and mannitol as osmotic agents [0043]; however, the reference did not teach combining mannitol with sorbitol.
Ajaj teaches that mannitol is used for small bowel MRI in terms of bowel distension and patient acceptance. The reference demonstrates that mannitol has side effects that are well known including flatulence and alteration of bowel flora, which can lead to bowel spasms and diarrhea. These side effects may reduce patient acceptance (page 648, right column). The reference also proves that the lower the amount of mannitol, the less are the side effects (see Fig. 5 showing that the least adverse effect were shown at the lowest amount of mannitol). 
the intended use of the claimed solution has not been given patentable weight, first, because the prior art compositions would be at least capable of performing said use and second because the recitation is in the preamble of the claims. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Thus, since both sorbitol and mannitol are well-known polyols used frequently in beverages and since both William III used sorbitol and mannitol as osmotic agents and sorbitol for bowel distension, and also Ajaj used mannitol for bowel distension. It would have been obvious to a person having ordinary skill in the art to combine sorbitol and mannitol to induce additive and/or synergistic effect which can optimize the distension of the bowel during an imaging procedure wherein sorbitol is included in about 2% as disclosed by William III. With regard to Muyi, the reference used a least of 3 g/L (0.03% w/v) which can be used as a starting point for reducing the amount of the mannitol disclosed by Ajaj to avoid the side effects leading to bowel spasms and diarrhea. As indicated by the Supreme Court, the "combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable 
The viscosity disclosed in William III is very close to the range recited in the claims. Further, the presence of the contrast agent within the beverage disclosed in Williams III increases the viscosity. The Office action asserts in light of Katani and Quagliano that it is known in the art that reducing the viscosity in a beverage makes it more acceptable for drinking. 
Catani teaches ingestible compositions such as fluid beverages [0050]. The reference states generally that a fluid ingestible composition can exhibit a viscosity in the range of from about 15 to about 100 cPs, or any value therebetween e.g. about 17 to about 24; about 20 to about 25; about 50 to 100, about 25 to 75, about 20 to 80, or about 15 to about 20 cPs [0059]. The reference is relied upon for showing that the art is aware that ingestible/drinkable composition having low viscosity such as 100 cps or less have better acceptability. The reference meet the limitations recited in instant claims 12 and 13 as amended. 
Quagliano performed experiments to evaluate the palatability of the available oral contrast agents for CT. The experiments showed that contrast agent added to the palatable vehicle (Kool-Aid) having viscosity of 1cp scored as the best palatability of all agents. Note that the Kool Aid viscosity of 1 cp does not include the contrast agent.

Declaration 
Declaration of Martha Flannery Vice President, Sales and Marketing, of Beekley Corporation ("Beekley''), the licensee for the referenced patent application.
The affidavit is very similar to the one submitted 05/29/2020 except for one prominent change which is elaborating on the “19.8 g/l of a combination of mannitol and sorbitol” stating that the specific values are about 3.3 g/l of mannitol, about 16.5 g/l sorbitol.
The affidavit submitted 12/18/2020 is insufficient to overcome the rejection of claims 1, 2 and 11-13 based upon obviousness as set forth in the last Office action because: It refer(s) only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.
First, Affiant statement is based on a contrast agent, barium sulfate which is not recited in the claims. Second, in the currently modified declaration, Affiant specifies the amounts in Breeza for Neutral as about 3.3 of mannitol, about 16.5 g/l sorbitol, a buffering agent to maintain the pH between 2.5 and 7, a sweetener and a viscosity agent. The viscosity of Breeza for Neutral is about 10.5 cP.  In light of the non-final Thus, the statements about the product is not commensurate in the scope with the current claims and not supported in the specification as filed. 
In addition, the Examiner reiterate the response to the affidavit submitted 05/29/2020 including the 4 exhibits submitted by Affiant, the references were reviewed and discussed in the previous Office Action (please see pages 9-13). 
___________________________________________________________________ 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b) recite a liquid vehicle comprising a solution comprising sorbitol, mannitol and water among few other components. The current claims recite water, sorbitol and mannitol 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 12/478794 (‘794) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘794 recite a vehicle containing a solution wherein the solution comprises sorbitol, mannitol and water and wherein the viscosity of the vehicle is between about 1 to about 20 cps. This range is within the range recited in current claim 1. The difference between the current claims and claim 1 in ‘794 is the concentration of . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2 and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9585836 (‘836) in view of Catani and Quagliano. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 11 recite a vehicle for administering a contrast agent comprising water, between about 3 grams/liter to 8 grams/liter mannitol, between about 9.5 grams/liter and about 19.5 grams/liter sorbitol; and a viscosity agent in an amount such that the viscosity of the liquid vehicle is between 1 to 100 cps. 
Claim 5 of Patent ‘836 recites a liquid vehicle for preparation of solutions containing water-soluble oral contrast agents for administration for GIT prior CT imaging, MRI or conventional radiographic imaging. The vehicle comprises water, mannitol of about 4 g/L and about 18 g/L and xanthan gum (viscosity agent). 
Although claim 5 of ‘836 requires a least of 4 g/L mannitol, it is noted that both 4 g and 5 g are traces when added to one liter, it should be noted that optimizing such amounts would be within the skills of an artisan if needed. The claims of ‘836 do not recite the viscosity range of 1-100 cps. Catani teaches ingestible compositions such as fluid beverages [0050]. The reference states that a fluid ingestible composition can exhibit a viscosity in the range of from about 15 to 
Quagliano is relied upon for the reasons set forth hereinabove.
It would have been obvious to a person having ordinary skill in the art to low viscosity to 100 cps or lower as taught by Catani to improve the palatability of the vehicle and the consumer acceptance and compliance as taught in Quagliano to lower the contrast agent vehicle recited in Patent ‘836 as recited in claims. 
Claims 1, 2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 9585973. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons discussed supra.
Response to Arguments
The rejection of claim 12 under 35 U.S.C. 102(b) as anticipated by Williams III.
In light of the current claim amendments, the rejection is hereby withdrawn.
The rejection of claims 1, 2 and 11-13 as obvious under 35 U.S.C. 103
Applicant argues that the Examiner must establish that a person skilled in the art would (1) have been motivated to combine the references in the manner suggested by the Examiner and (2) would have had a reasonable expectation of success in arriving at the claimed invention. See Insite Vision, Inc. v. Sandoz, Inc., 783 F.3d 853, 859 (Fed. Cir. 2015)("The obviousness inquiry entails consideration of whether a person of ordinary skill in the art 'would have been motivated to combine the teachings of the prior art references to achieve the claimed invention. 
The arguments are not persuasive because, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in mannitol is used for small bowel MRI in terms of bowel distension and patient acceptance would be obvious since both references are concerned with using a contrast agent on a beverage to improve distension.  It would also be obvious to an artisan to follow Catani and Quagliano since both reference demonstrate the better palatability of a beverage having low viscosity. The artisan would have expected success since all references demonstrate palatability specifically when adding a contrast agent to the beverage. 
A. Applicant argues that one skilled in the Art would not be motivated to combine the sorbitol solution described in Williams III with the mannitol solutions described in Ajaj and Muyi to arrive at the claimed mannitol concentration of 3 g/l to 8 g/l because Ajaj teaches that a mannitol concentration of 25 g/l is "optimal" and the effect of reducing the mannitol concentration is unpredictable.
	The arguments are not persuasive see response to argument II. 
Applicant argues that the effect of a combination of sorbitol and mannitol, and the concentration of each required to obtain acceptable bowel distension and imaging, is not 
The arguments are not persuasive because first the Office Action relies upon Muyi who
discloses an amount of more than 0.3 g/L which overlaps with the recitation of between 3-8 g/L recited in the claim. It is however noted that in light of relying upon Ajaj stating that the optimized amount of mannitol alone -without the presence of sorbitol- is 2.5%, the artisan can decide the mannitol amount that can be added to sorbitol in the solution to achieve optimized GI tract distension. The person having ordinary skill can decide the amount between 0.3 g/L disclosed in Muyi and 2.5% disclosed in Ajaj aiming at avoiding the side effects disclosed in Ajaj. In addition, people having ordinary skill in the art would have found it obvious to combine the two bowel distension agents and reach the perfect predictable doses through routine experimentation. It is respectfully noted that “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant argues that the concentration of 25 g/l mannitol which Ajaj describes as "optimal" for small bowel distension is more than three times higher than the maximum mannitol concentration of 8 g/l recited in claim 1. One skilled in the art would not be motivated to reduce the mannitol concentration by almost two orders of magnitude below the "optimal" concentration of 25 g/l taught by Ajaj. 
	The arguments are not persuasive because, Ajaj was describing using mannitol alone for distending the bowel, however, a person having ordinary skill would be aware that when mannitol is combined with the sorbitol disclosed by Williams III, the additive and/or synergistic effect of the two polyols should be adjusted accordingly. These adjustments are within purview of artisans who work in the field of beverages and their palatability. Further, Muyi is relied upon to demonstrate that at the time of filing the currently claimed invention, the art was aware that 3 g/l mannitol would be a good start for said adjustments. 

B. Applicant argues that one skilled in the art would not be motivated to combine Williams III with Catani or Quagliano to reduce the viscosity to the claimed range of 1-100 cps because Williams III teaches that viscosities of 128 cps or greater are required to facilitate the imaging process and modifying the viscosity of Williams III would change the properties of the solution in an unpredictable manner. The Examiner contends that it would be obvious to further combine the solution resulting from the combination of Williams III, Ajaj and Muyi with Catani and Quagliano to arrive at the claimed viscosity range of 1-100 centipoise
	Williams III describes the viscosity of the beverage and the contrast agent together which is 128 and 140 and which is very close to the range of 1-100 recited in claim 1 as the viscosity of the vehicle alone. If Applicant does not prefer combining with Catani and Quagliano, Applicant could have disclosed the final viscosity of the beverage after adding the same contrast agent used by Williams III. 
Applicant argues that he Examiner contends that the viscosity range of 1-100 cps recited in claim 1 is obvious in view of the viscosity of 128 described in Williams III because "an overlap between claim 1 ranges and those of [Williams III is] sufficient to establish a prima facie case of obviousness in a very close viscosity for claim 1 considering the presence of the contrast agent in the solution [of Williams III]." (Office Action at p. 6). The Examiner appears to recognize that there is no overlap between the claimed range and the minimum viscosity described in Williams III.
	To respond to Applicant, please see previous response. In addition, the Office Action provided Catani and Quagliano to show that there is motivation to reduce the viscosity. Note 
Applicant argues that the Examiner's argument that Williams III renders the claimed liquid vehicle obvious because Williams III includes a contrast agent that increases the viscosity (Office Action at p. 5) ignores the fact that the only formulation described in Williams III that did not include a contrast agent had a viscosity of 719 centipoise.
	The arguments are not persuasive because disclosing an embodiment in which no contrast agent is included having a higher viscosity does not exclude that fact that the reference teaches two embodiments containing the contrast agent and having viscosities of 128 and 140 cps. Applicant is aware that the reference should be relied upon for all what it pertains. 
Applicant argues that Williams III does not suggest that barium sulfate would increase the viscosity of the formulation, or that excluding such an agent would reduce the viscosity of the formulation, as argued by the Examiner. Rather, Williams III teaches that the lesser the concentration of barium sulfate, the greater is the viscosity of the formulation. Accordingly, Williams III does not in any way support the Examiner's argument regarding the presence of a contrast agent in the solution of Williams II.
	Applicant is misreading the reference, Williams III describes the reason for increasing or decreasing the viscosity of the embodiment as the amount of the xanthan gum but did not mention the contrast agent [0076]; in addition, adding a thick contrast agent such as barium sulfate would definitely increase the viscosity even if the reference does not disclose such a result, this is what is called logical conclusion. 
Applicant argues that a person skilled in the art would not have had a reasonable expectation of success in modifying the viscosity of Williams Ill because it necessarily would change the properties of the formulations in an unpredictable manner.
	The arguments are not persuasive because if a person having ordinary skill would not expect success when modifying Williams III viscosity, how would the current applicant expect 
Applicant argues that Williams III teaches that a viscosity of 128 centipoise or higher is necessary to facilitate imaging of the GI tract. Catani describes methods and compositions to promote weight loss. The compositions described in Catani contain a multivalent cation and anionic fiber to reduce food intake and promote weight loss.
	The arguments are not persuasive because Williams III added a thick contrast agent to the vehicle. The only way that Applicant can prove his point of view is to show the unexpected results when the current data is compared to Williams III. Thus, neither Williams III is required to disclose literally that the barium sulfate increased the viscosity of the solution nor would Catani be excluded because the reference teaches solution containing fibers for weight loss. Catani is relied upon for showing that the lower is the viscosity, the better is the palatability. Thus, the reference provides motivation to reduce the viscosity of the claimed beverage.   
Applicant argues that the Examiner cites Quagliano as showing that a solution having a viscosity of 1 cps had the best palatability of the solutions tested to argue that it would be obvious to reduce the viscosity of Williams III to make it more palatable. However, the Examiner fails to consider Quagliano as a whole. Quagliano explicitly found a "lack of correlation between the palatability scores and viscosities." (Quagliano at p. 722, col. 2).
	The arguments are not persuasive because the cited text of Quagliano does not teach anything about viscosity. The paragraphs of col. 2 only discuss previous disclosures and their results where some patients preferred E-Z-Cat. Further, it discusses the differences provided in Quagliano’s research but nothing at all about viscosity. However, Table 1 in the reference teaches literally that viscosity of 1 cP got the best palatability of 8.2 (the highest score). Note that the importance of viscosity in the palatability of the solution is found all through the reference.
III.  	The commercial success of applicant's product 

___________________________________________________________________
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NABILA G EBRAHIM/Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615